Title: General Orders, 24 April 1776
From: Washington, George
To: 

 

Head Quarters, New York, April 24th 1776
Parole Saville.Countersign Thanet.


The Regiments are ordered to be brigaded as follows. First Brigade under the Command of Brigdr Genl Heath[.] Learnard’s. Read’s. Prescot’s. Bailey’s and Baldwins.
Second Brigade under the Command of Brigd. Genl Spencer. Parsons’s. Huntington’s. Arnold’s. Ward’s. and Wyllys.
Third Brigade under the Command of Brig: Genl Sullivan. Hand’s. Reads. Nixon’s. Stark’s. and Webb’s.
Fourth Brigade under the Command of Brig: Genl Green. Varnum’s. Hitchcock’s. Little’s. Wayne’s. and Irvine.
Fifth Brigade under the Command of Brig: Genl The Earl of Stirling. Ritzema’s. McDougall’s. Dayton’s. and Wind’s.
A clean, well dress’d orderly Serjeant, from each Brigade, to attend in the General’s Guard Room, near Head Quarters, from Six in the morning until they are dismissed in the evening; they are to bring their Provisions with them, and to be relieved every morning.
The Commanding Officer of the Artillery, is immediately to examine, and report, the quantity of Case, and Grape Shot, in Store and see that a sufficiency of each, is immediately provided.
The Rifle-Men in Col. Irvine’s Regiment, have Liberty to fire their Rifles to morrow at Ten in the forenoon, at such place as Lieut. Col. Hartley shall appoint—This is mentioned, as no Person is to presume to fire without leave.
Felix Micklehenny, Corporal, James Milliken, Corporal, John McGee, John McBride, George Connor, Privates, belonging to the 6th Battalion of Pennsylvanian Troops, tried at a late General Court Martial, whereof Col. Baldwin was President for “Mutiny and Disobedience of orders”—The Court are of Opinion that the Prisoners Corporal Milliken and Jno. McBride, are not guilty, but that the Prisoners Corporal Micklehenny, Jno. McGee, and George Connor are guilty of the charge against them, and do therefore sentence Corporal Micklehenny to be reduced to a Private, and that Jno. McGee be confin’d four days, and George Connor seven days both on Bread and Water.
The General approves the Sentence of the above Court Martial,

upon Corporal Micklehenny, Jno. McGee and George Connor, and orders it to take place immediately.
